Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven B. Chang on September 17, 2021.

The application has been amended as follows:
In the abstract:
	Line 4, changed “into which the cable end with a shaft hole is inserted” to 
--inserted into the cable end--
	Line 5, changed “retaining the cable end inserted in a leading end of” to 
--fastening the cable end to-- and changed the last occurrence of “a” to --an end of the--
	Line 6, deleted “axial line at the leading end” and changed the last occurrence of “leading end” to --end of the guide pin--
	Line 7, inserted --of the cable end-- following “hole”
	Line 8, deleted “inserted into the leading end, from the leading end side,”
In the claims:
Amended the claims as follows

Claim 1.  A roller unit to which a cable end of a cable to be pulled by a door actuator is attached, the roller unit movable together with a slide door along a guide rail provided on a vehicle body, the roller unit comprising: 
a coupling part being coupled to the slide door; 
a guide roller being supported by the coupling part and movable along the guide rail; 
a guide pin being fixed to the coupling part, the guide pin being inserted into a shaft hole of the cable end; and 
a fastener fastening the cable end to the guide pin, the fastener being inserted in the cable end and disposed on a leading end part of the guide pin, wherein 
a recess is formed in the guide pin at a distal end of the leading end part of the guide pin, 
an external diameter of the leading end part of the guide pin is smaller than an internal diameter of the shaft hole, and 
the fastener includes 
a supporting part which axially supports the cable end at the leading end part of the guide pin, the supporting part forming a ring-shaped flat plate at an end of the fastener, 
a bearing part which extends axially parallel to an axis of the guide pin from a radially internal end of the supporting part, and 


Claim 3.  The roller unit according to Claim 2, wherein the fastener includes a holding part that, together with the supporting part, sandwiches the cable end therebteween.

Claim 4.  The roller unit according to Claim 3, wherein the recess is defined as a first recess, and the guide pin includes a second recess which is disposed at a proximal end of the leading end part of the guide pin and which is engageable with the protrusion part.

Claim 5.  The roller unit according to Claim 1, wherein the recess is a circumferential groove formed along a circumference of the guide pin.

Claim 6.  The roller unit according to Claim 2, wherein the recess is a circumferential groove formed along a circumference of the guide pin.

Claim 7.  The roller unit according to Claim 3, wherein the recess is a circumferential groove formed along a circumference of the guide pin.


Claim 9.  The roller unit according to Claim 1, wherein the guide pin includes a restricting wall disposed at a proximal end of the leading end part of the guide pin.

Claim 10.  The roller unit according to Claim 2, wherein the guide pin includes a restricting wall disposed at a proximal end of the leading end part of the guide pin.

Claim 11.  The roller unit according to Claim 3, wherein the guide pin includes a restricting wall disposed at a proximal end of the leading end part of the guide pin.

Claim 12.  The roller unit according to Claim 4, wherein the guide pin includes a restricting wall disposed at the proximal end of the leading end part of the guide pin.

Claim 13.  The roller unit according to Claim 5, wherein the guide pin includes a restricting wall disposed at a proximal end of the leading end part of the guide pin.

Claim 14.  The roller unit according to Claim 1, wherein the guide pin supports the guide roller on a first side of the coupling part and supports the cable end on a second side of the coupling part.



Claim 16.  The roller unit according to Claim 3, wherein the guide pin supports the guide roller on a first side of the coupling part and supports the cable end on a second side of the coupling part.

Claim 17.  The roller unit according to Claim 4, wherein the guide pin supports the guide roller on a first side of the coupling part and supports the cable end on a second side of the coupling part.

Claim 18.  The roller unit according to Claim 5, wherein the guide pin supports the guide roller on a first side of the coupling part and supports the cable end on a second side of the coupling part.

Claim 19.  The roller unit according to Claim 6, wherein the guide pin supports the guide roller on a first side of the coupling part and supports the cable end on a second side of the coupling part.

Claim 20.  The roller unit according to Claim 12, wherein the guide pin supports the guide roller on a first side of the coupling part and supports the cable end on a second side of the coupling part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634